Name: 2007/731/EC: Commission Decision of 13 November 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the United Kingdom (notified under document number C(2007) 5549) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  agricultural activity;  agricultural policy;  deterioration of the environment;  Europe;  international trade
 Date Published: 2007-11-14

 14.11.2007 EN Official Journal of the European Union L 295/28 COMMISSION DECISION of 13 November 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the United Kingdom (notified under document number C(2007) 5549) (Text with EEA relevance) (2007/731/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (3) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) The United Kingdom has notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5N1 in a poultry holding on its territory in the county of Suffolk and has taken the appropriate measures as provided for in Decision 2006/415/EC, including the establishment of Areas A and B as provided for in Article 4 of that Decision. (3) The Commission has examined those measures in collaboration with the United Kingdom, and is satisfied that the borders of Areas A and B established by the competent authority in that Member State are at a sufficient distance to the actual location of the outbreak. Areas A and B in the United Kingdom can therefore be confirmed and the duration of that regionalisation fixed. (4) The current Annex of Decision 2006/415/EC has become obsolete, because protection measures in relation to an outbreak of avian influenza in Germany have elapsed and therefore the Annex should be replaced as a whole. (5) Decision 2006/415/EC should therefore be amended accordingly. (6) The measures provided for in this Decision should be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/632/EC (OJ L 255, 29.9.2007, p. 46). ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until applicable Article 4(4)(b)(iii) Code (if available) Name UK UNITED KINGDOM SUFFOLK 00162 Protection zone: Area comprising that part of the county of Suffolk contained within a circle of radius 3 kilometres, centred on grid reference TM 06178 76666 (1). 21.12.2007 SUFFOLK 00162 NORFOLK 00154 Surveillance zone: Area comprising that part of the counties of Suffolk and Norfolk contained within a circle of radius 10 kilometres, centred on grid reference TM 06178 76666 (1). PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until applicable Article 4(4)(b)(iii) Code (if available) Name UK UNITED KINGDOM NORFOLK 00154 SUFFOLK 00162 The districts of: Babergh Breckland Forest Heath Ipswich Mid Suffolk Norwich St Edmundsbury South Norfolk Suffolk Coastal Waveney 21.12.2007 (1) The grid reference is a British National Grid reference.